Citation Nr: 0946912	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-28 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk

INTRODUCTION

The Veteran served on active duty from August 1966 to July 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

In March 2009, the Veteran sitting at the RO, testified 
during a hearing conducted via video conference before the 
undersigned, sitting at the Board's main office in 
Washington, DC.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran maintains that the manifestations of his service-
connected PTSD warrant more than the currently assigned 50 
percent disability rating.  During his March 2009 Board 
hearing, he complained of decreased concentration, attention 
span, and memory, and said he had trust issues lost his 
interest in most activities.  He reporting having frequent 
anxiety attacks.  He said that his symptoms are more severe 
than they were at the time of his last VA examination in 
April 2008 when the examiner (who also examined him in April 
2007) opined that the Veteran's PTSD "clearly" did not 
render him "fully disabled," and that, if it were not for 
the Veteran's cancer, he would be able to work in his trained 
field (as a registered nurse), albeit with "some 
disruptions" related to his PTSD.

Notably, after his hearing, the Veteran submitted an April 
2009 VA discharge summary from a PTSD residential program 
suggesting that his symptoms worsened since his April 2008 
examination.  It was noted that, because of the Veteran's 
significant PTSD symptoms that negatively affected his 
activities of daily living, "immediate employment [was] 
neither likely nor recommended."  The examiner considered 
that the Veteran's prognosis was "guarded/poor" and the 
likelihood of improvement depended on "active and regular" 
treatment.

When a service-connected disability has worsened since a 
claimant was previously examined, VA is generally required to 
obtain a new examination to evaluate the current degree of 
impairment.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(remanding for a new examination where the claimant 
complained of increased hearing loss two years after his last 
audiology examination).  In this case, because the evidence 
suggests that the Veteran's PTSD symptoms have worsened since 
his most recent VA examination, the Board cannot make a 
determination on the claim until the Veteran has been 
afforded a new examination that documents the current 
severity of his disability.

As well, there appears to be some discrepancy in how 
examiners perceive the severity of the Veteran's PTSD 
symtoms.  VA outpatient records indicate that, in December 
2006 and February 2007, scores of 60 and 50, respectively, 
were assigned on the Global Assessment of Functioning (GAF) 
scale, indicating mild to moderate disability and, in April 
2007, the VA examiner diagnosed moderate PTSD and assigned a 
GAF score of 56.  But, VA medical records dated in May and 
August 2007, show that clinicians assigned a GAF score of 45, 
indicative of serious disability while in January and April 
2008, a GAF score of 50 was assigned, reflecting moderate 
disablement.  Although in December 2008 and April 2009, GAF 
scores of 45 and 46, respectively, were assigned, denoting 
serious impairment.  

GAF is a scale reflecting the "'psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness.'"  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (1994) (DSM-IV)).  A GAF score is 
highly probative, as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF 
score of 31 to 40 denotes behavior considerably influenced by 
delusions or hallucinations or serious impairment in 
communications or judgment or an inability to function in 
most areas.  Id.  A GAF score of 41 to 50 denotes serious 
symptoms, or any serious impairment in social, occupational, 
or school functioning. Id.  A GAF score of 51 to 60 denotes 
moderate symptoms, or moderate difficulty in social and 
occupational functioning.  Id.  A GAF score of 61 to 70 
denotes mild symtoms or some difficulty in social and 
occupational functioning.  Id. 

Here, the Board is of the opinion that further psychiatric 
examination is warranted to more accurately assess the 
current severity of the Veteran's service-connected PTSD and 
reconcile the divergent GAF scores assigned to him since he 
filed his claim in December 2006.

During the pendency of the Veteran's appeal, the United 
States Court of Appeals for Veterans Claims (Court) held that 
a request for a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU), 
whether expressly raised by a veteran or reasonably raised by 
the record, is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim, or, if the disability upon which 
entitlement to TDIU is based has already been found to be 
service connected, as part of a claim for increased 
compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 
(2009).  However, in an unappealed April 2008 rating 
decision, the RO denied the Veteran's claim for a TDIU.

As a final matter, the Board notes that the Veteran submitted 
the April 2009 treatment record, referenced above, directly 
to the Board without a waiver of initial RO consideration.  
38 C.F.R. § 20.1304(c) (2009).  Therefore, the claim must be 
remanded for RO review.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all VA and non-VA medical 
records regarding the Veteran's 
treatment, for the period from December 
2008 to the present.  If any records 
are unavailable, the Veteran and his 
representative should be so notified in 
writing.

2.	Then, the RO/AMC should arrange for 
the Veteran to undergo a VA psychiatric 
examination, performed by a physician 
with expertise in evaluating PTSD, who 
has not previously examined him, to 
determine the current severity and all 
manifestations of his service-connected 
PTSD.  All indicated tests and studies 
should be completed and all clinical 
manifestations should be reported in 
detail.  The psychiatric examiner is 
requested to address the following:

a.	the examiner should indicate, 
with respect to each of the 
psychiatric symptoms identified, 
whether such symptom is a 
symptom of the Veteran's 
service-connected PTSD.

b.	The examiner should also provide 
an opinion concerning the degree 
of social and industrial 
impairment resulting from the 
Veteran's service-connected PTSD 
including whether it is at least 
as likely as not (i.e., to at 
least a 50-50 degree of 
probability) that the service-
connected PTSD by itself 
precludes the Veteran from 
securing and following 
substantially gainful employment 
consistent with his education 
and occupational experience or 
whether such an etiology or 
relationship is unlikely (i.e., 
less than a 50-50 probability).  
Age is not to be considered a 
factor in rendering this 
opinion.

c.	To the extent possible, the 
manifestations of the service-
connected PTSD should be 
distinguished from those of any 
other mental disorder found to 
be present.

d.	The examiner is specifically 
requested to include in the 
diagnostic formulation an Axis V 
diagnosis (GAF Scale) and an 
explanation of what the assigned 
score represents.

e.	A complete rationale should be 
provided for all opinions 
provided.  In rendering an 
opinion, the examiner is 
particularly requested to 
address and reconcile the 
opinions expressed by the VA 
examiner in April 2007 and April 
2008 (to the effect that the 
Veteran was moderately disabled 
and unable to work as a 
registered nurse due to cancer) 
and VA clinicians in December 
2008 and April 2009 (to the 
effect that the Veteran had 
severe PTSD, and immediate 
employment was neither likely or 
recommended).  The examination 
report should indicate if the 
examiner reviewed the Veteran's 
medical records.

3.	Thereafter, the RO/AMC should 
readjudicate the appellant's claim for 
a rating in excess of 50 percent for 
PTSD.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
December 2008 SSOC.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2009).


